762 N.W.2d 923 (2009)
Brian POTTER, Plaintiff-Appellant,
v.
Kristyn H. MURRY, M.D. and Huron Valley Radiology, P.C., Defendants-Appellees, and
St. Joseph Mercy Hospital Ann Arbor, d/b/a Trinity Health-Michigan, Richard C. McLeary, M.D., Gary Augustyn, M.D., Robert Domeier, D.O., and Emergency Physicians Medical Group, P.C., Defendants.
Docket No. 136336. COA No. 262529.
Supreme Court of Michigan.
April 3, 2009.

Order
On order of the Court, oral argument having been heard on March 4, 2009, the parties are DIRECTED to submit supplemental briefs addressing the issue whether, if a defendant professional corporation is not an entity to whom notice is required to be provided under MCL 600.2912b, the applicable statute of limitations, MCL 600.5805(6), was nonetheless subject to statutory tolling provided in former MCL 600.5856(d). Plaintiffs supplemental brief is due April 17, 2009. The defense brief is due April 24, 2009.